In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00117-CR



         JOSEPH LEO STREHL, III, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR15-075




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

        Our review of the court reporter’s record in this case indicates that volume five contains

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number,

social security number, tax identification number or similar government-issued personal

identification number.” TEX. R. APP. P. 9.10 (a)(1). Volume five of the reporter’s record includes

social security numbers. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

        Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the court

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(f), to seal volume five of the electronically filed reporter’s record in

this case.

        IT IS SO ORDERED.

                                             BY THE COURT

Date: December 15, 2015




                                                 2